Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 1 of 12 PageID# 969




                          Exhibit 10
Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 2 of 12 PageID# 970
Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 3 of 12 PageID# 971
Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 4 of 12 PageID# 972
Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 5 of 12 PageID# 973
Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 6 of 12 PageID# 974
Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 7 of 12 PageID# 975
Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 8 of 12 PageID# 976
Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 9 of 12 PageID# 977
Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 10 of 12 PageID# 978
Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 11 of 12 PageID# 979
Case 3:19-cv-00813-REP Document 35-10 Filed 05/15/20 Page 12 of 12 PageID# 980
